         Case 3:18-cr-00037-MEM Document 185 Filed 04/30/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA               :

         v.                             :      CRIMINAL NO. 3:CR-18-037

 JESSE CAREY,                           :          (JUDGE MANNION)

                  Defendant             :

                                   ORDER

       For the reasons set forth in the court’s memorandum of this same day,

IT IS HEREBY ORDERED THAT:

       (1) The government’s objections to the PSR, (Doc. 167), are

           SUSTAINED;

       (2) Carey qualifies as a career offender under U.S.S.G. §4B1.1;

           and,

       (3) Carey’s total offense level is 30, his criminal category is VI,

           and his advisory guideline range is 168-210 months

           imprisonment.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: April 30, 2020
18-037-05-ORDER
